Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  These IDS has been considered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Patapoutian et al. (US Pub # 2015/0074487).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Regarding independent claim 1, Patapoutian et al. teach a method, comprising: 
determining a multi-level page of multi-level storage cells for write data of the write command; determining a coding rate for write data of at least one multi-level page based on an attribute of the at least one multi-level page (see Fig. 1-8, 15 and paragraph 0023, 0029, 0044-0050, 0053, 0073-0080 where code rate C1-1… C1-6 were determined for write data); 
generating an ECC codeword that satisfies the coding rate and includes the write data; and storing the ECC codeword on the at least one multi-level page (see Fig. 1-8, 15 and paragraph 0023, 0029, 0044-0050, 0053, 0073-0080 where ECC code word written in memory -step 228).  
Even though Patapoutian et al. teach write command and non-volatile memory array (see Fig. 1-4, paragraph 0079) but silent exclusively about receiving a write command to write data to a non-volatile memory array.
However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teaching of Patapoutian et al. where writing code words to memory is done (Fig. 15, step 228) i.e. write command must be received in order to execute the write operation and to manage data to minimize error rate (see paragraph 0001-0002).

Regarding claim 2, Patapoutian et al. teach all claimed subject matter as applied in prior rejection of claim 1 on which this claim depends.
Patapoutian et al. further teach wherein the attribute comprises a reliability attribute based on a multi-level storage cell encoding configured to define a plurality of multi-level pages within a page of the non-volatile memory array such that two or more of the plurality of multi-level pages have different reliability attributes (see Fig. 1-8, 15 and paragraph 0023, 0029, 0044-0050, 0053).  

Regarding claim 3, Patapoutian et al. teach all claimed subject matter as applied in prior rejection of claim 2 on which this claim depends.
Patapoutian et al. further teach wherein the multi-level storage cell encoding defines one memory state transition for a lower multi-level page, two memory state transitions for a middle multi- level page, six memory state transitions for an upper multi-level page, and six memory state transitions for a top multi-level page (see Fig. 1-8, 15 and paragraph 0023, 0029, 0044-0050, 0053, 0073).  

Regarding claim 4, Patapoutian et al. teach all claimed subject matter as applied in prior rejection of claim 2 on which this claim depends.
Patapoutian et al. further teach wherein the multi-level storage cell encoding defines one memory state transition for a lower multi-level page, two memory state transitions for a middle multi-level page, four memory state transitions for an upper multi-level page, and eight memory state Docket No: WESD/0506US (WDA-5090-US) 6817349_182transitions for a top multi-level page (see Fig. 1-8, 15 and paragraph 0023, 0029, 0044-0050, 0053, 0073-0075).  

Regarding claim 5, Patapoutian et al. teach all claimed subject matter as applied in prior rejection of claim 2 on which this claim depends.
Patapoutian et al. further teach wherein the multi-level storage cell encoding defines two memory state transitions for a lower multi-level page, three memory state transitions for a middle multi- level page, five memory state transitions for an upper multi-level page, and five memory state transitions for a top multi-level page (see Fig. 1-8, 15 and paragraph 0023, 0029, 0044-0050, 0053, 0073-0078).  

Regarding claim 6, Patapoutian et al. teach all claimed subject matter as applied in prior rejection of claim 1 on which this claim depends.
Patapoutian et al. further teach wherein the attribute comprises a bit error rate for the at least one multi-level page (see Fig. 1-8, 15 and paragraph 0023, 0029, 0044-0050).  

Regarding claim 7, Patapoutian et al. teach all claimed subject matter as applied in prior rejection of claim 1 on which this claim depends.
Patapoutian et al. further teach wherein the attribute comprises a type of multi-level page and the type comprises one of a lower multi-level page, a middle multi-level page, an upper multi-level page, and a top multi-level page (see Fig. 1-8, 15 and paragraph 0023, 0029, 0044-0050, 0053).  

Regarding claim 8, Patapoutian et al. teach all claimed subject matter as applied in prior rejection of claim 1 on which this claim depends.
Patapoutian et al. further teach wherein the attribute comprises a number of read levels defined for the at least one multi-level page by a multi-level storage cell encoding (see Fig. 1-8, 15 and paragraph 0023, 0029, 0044-0050, 0053, 0073).  

Regarding claim 9, Patapoutian et al. teach all claimed subject matter as applied in prior rejection of claim 1 on which this claim depends.
Patapoutian et al. further teach wherein the attribute comprises a reliability attribute and determining a coding rate for write data of the at least one multi-level page comprises increasing a coding rate for the at least one multi-level page in response to the at least one multi-level page having a greater reliability attribute than other multi-level pages (see Fig. 1-8, 15 and paragraph 0023, 0029, 0044-0050, 0053, 0073-0075).  

Regarding claim 10, Patapoutian et al. teach all claimed subject matter as applied in prior rejection of claim 1 on which this claim depends.
Patapoutian et al. further teach wherein the ECC codeword comprises a payload and a parity section and wherein determining the coding rate further comprises: Docket No: WESD/0506US (WDA-5090-US) 6817349_183increasing a payload size of the payload in response to the attribute indicating greater data integrity for data stored on the at least one multi- level page relative to data stored on another multi-level page stored on the multi-level storage cells (see Fig. 1-8, 15 and paragraph 0023, 0029, 0044-0050); decreasing a parity size of the parity section in response to, and by a same amount as, the increased payload size; decreasing the payload size of the payload in response to the attribute indicating less data integrity for data stored on the at least one multi-level page relative to data stored on another multi-level page stored on the multi-level storage cells; increasing a parity size of the parity section in response to, and by the same amount as, the decreased payload size; and wherein the parity size changes in proportion to the payload size such that the ECC codeword maintains a same size (see Fig. 1-8, 15 and paragraph 0023, 0029, 0044-0050, 0053, 0073-0078).  

Regarding claim 11, Patapoutian et al. teach all claimed subject matter as applied in prior rejection of claim 1 on which this claim depends.
Patapoutian et al. further teach wherein the non-volatile memory array comprises NAND memory cells and the multi-level storage cell encoding is configured to divide up a threshold voltage (Vt) window into a plurality of memory states and assign a binary encoding to each memory state, the binary encoding configured such that each bit in the binary encoding represents a binary value on each multi-level page of a plurality of multi-level pages and wherein the binary encoding is assigned according to a gray code encoding (see Fig. 1-8, 15 and paragraph 0023, 0029, 0044-0050, 0053, 0073-0076).  

Regarding independent claim 12, Patapoutian et al. teach an apparatus, comprising: an address allocator configured to determine a multi-level page to store a set of data blocks associated with a set of write commands (see Fig. 1-8, 15 and paragraph 0023, 0029, 0044-0049); and a packetizer configured to: combine the set of data blocks into a payload for an ECC Docket No: WESD/0506US (WDA-5090-US) 6817349_184codeword; change a payload size for the payload in response to a reliability attribute of the determined multi-level page satisfying a threshold (see Fig. 1-8, 15 and paragraph 0023, 0029, 0044-0050, 0053); and signal the changed payload size to an error correction code encoder configured to generate the ECC codeword (see Fig. 1-8, 15 and paragraph 0023, 0029, 0044-0050, 0053, 0073).  

Even though Patapoutian et al. teach write command and non-volatile memory array (see Fig. 1-4, paragraph 0079) but silent exclusively about store a set of data blocks associated with a set of write commands.
However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teaching of Patapoutian et al. where writing code words to memory is done (Fig. 15, step 228) which include set of data blocks in order to execute the write operation and to manage data to minimize error rate (see paragraph 0001-0002).

Regarding claim 13, Patapoutian et al. teach all claimed subject matter as applied in prior rejection of claim 12 on which this claim depends.
Patapoutian et al. further teach wherein the packetizer is configured to increase the payload size in response to the reliability attribute identifying the multi-level page as having higher data integrity than another multi-level page configured to be stored on a physical page that is also configured to store the multi-level page (see Fig. 1-8, 15 and paragraph 0023, 0029, 0044-0050, 0053, 0073).  

Regarding claim 14, Patapoutian et al. teach all claimed subject matter as applied in prior rejection of claim 12 on which this claim depends.
Patapoutian et al. further teach wherein the ECC codeword comprises the payload and a parity section and the error correction code encoder is configured proportionally change the parity section in response to the packetizer changing the payload size such that the ECC codeword remains a same size as ECC codewords for which the packetizer does not change the payload size (see Fig. 1-8, 15 and paragraph 0023, 0029, 0044-0050, 0053, 0073-0075).  

Regarding claim 15, Patapoutian et al. teach all claimed subject matter as applied in prior rejection of claim 12 on which this claim depends.
Patapoutian et al. further teach wherein each data block comprises a set of data sectors and the packetizer is configured to change the payload size by adding or removing data sectors to a default payload size and the error correction code encoder is configured to proportionally change a parity size by adding or removing redundancy data sized to have the same size as the added or removed data sectors (see Fig. 1-8, 15 and paragraph 0023, 0029, 0044-0050, 0053, 0073-0077).  

Regarding claim 16, Patapoutian et al. teach all claimed subject matter as applied in prior rejection of claim 12 on which this claim depends.
Patapoutian et al. further teach wherein the packetizer is configured to set a flag to signal the changed payload size to the error correction Docket No: WESD/0506US (WDA-5090-US) 6817349_185code encoder (see Fig. 1-8, 15 and paragraph 0023, 0029, 0044-0050, 0053, 0073).  

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Patapoutian et al. (US Pub # 2015/0074487) in view of Hyun et al. (US Pub # 2016/0110252).

Regarding independent claim 17, Patapoutian et al. teach a system, comprising: a non-volatile memory array comprising memory cells; and a storage controller comprising: a flash translation layer configured to: convert a logical block address (LBA) of a storage command into a physical block address (PBA) assigned to a multi-level page of memory cells (see Fig. 1-8, 15 and paragraph 0023, 0029, 0044-0050, 0053, 0073-0074); and associate write data of a plurality of write commands with the multi-level page, the multi-level page having a type selected from the group consisting of a lower multi-level page, a middle multi-level page, an upper multi-level page, and a top multi-level page; an error correction code encoder configured to: generate ECC codewords for the write data assigned to the multi-level page (see Fig. 1-8, 15 and paragraph 0023, 0029, 0044-0050, 0053, 0073-0078); adjust an ECC strength for the generated ECC codewords in response to the multi-level page comprising at least one type; and a read/write circuit configured to store the ECC codewords on the multi-level page in response to write commands (see Fig. 1-8, 15 and paragraph 0023, 0029, 0044-0050, 0053, 0073-0080).  

Even though Patapoutian et al. are silent about Quad-level Cell (QLC) memory cells.
Hyun et al. teach Quad-level Cell (QLC) memory cells (see paragraph 0102).
However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teaching of Hyun et al. where memory cell of Patapoutian et al. would be replaced with the quad cell of Hyun et al. in order to have multi-level cells with lower error rate due to error correction (see Hyun et al., paragraph 0004).

Further reason to combine the teachings of Hyun et al. and Patapoutian et al. is evidenced by virtue of their common field of endeavor, e.g. both are drawn towards error correction using ECC code words.

Regarding claim 18, Patapoutian et al. and Hyun et al. teach all claimed subject matter as applied in prior rejection of claim 17 on which this claim depends.
Patapoutian et al. further teach wherein the lower multi-level page is configured to include a single memory state transition based on a multi- level storage cell encoding used to encode the multi-level page and the error correction code encoder is configured to decrease the ECC strength in response to the multi-level page having the type of the lower multi-level Docket No: WESD/0506US (WDA-5090-US) 6817349_186page (see Fig. 1-8, 15 and paragraph 0023, 0029, 0044-0050, 0053).  

Regarding claim 19, Patapoutian et al. and Hyun et al. teach all claimed subject matter as applied in prior rejection of claim 17 on which this claim depends.
Patapoutian et al. further teach wherein the read/write circuit is configured to: read an ECC codeword from the multi-level page based on the PBA assigned to an LBA of a read command; and signal to the error correction code encoder that the read ECC codeword has an adjusted ECC strength in response to the type of multi- level page associated with the ECC codeword (see Fig. 1-8, 15 and paragraph 0023, 0029, 0044-0050, 0053, 0073-0075).  

Regarding claim 20, Patapoutian et al. and Hyun et al. teach all claimed subject matter as applied in prior rejection of claim 17 on which this claim depends.
Patapoutian et al. further teach wherein the multi-level page is configured to store four ECC codewords each sized to hold 4KB of data and the error correction code encoder is configured to change the ECC strength by varying a ratio of user data relative to redundancy data in the generated ECC codeword (see Fig. 1-8, 15 and paragraph 0023, 0029, 0044-0050, 0053, 0073-0078).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attachment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A BASHAR whose telephone number is 469-295-9277.  The examiner can normally be reached on 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard T Elms can be reached on 5712721869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMED A BASHAR/Primary Examiner, Art Unit 2824